      Case 19-51291-tnw                     Doc 11                Filed 07/03/19 Entered 07/03/19 09:20:51      Desc Main
                                                                  Document     Page 1 of 1


                                                      UNITED STATES BANKRUPTCY COURT
                                                       EASTERN DISTRICT OF KENTUCKY
                                                             LEXINGTON DIVISION

                IN RE:                                                     )
                                                                           )                            CHAPTER 7
                GIGA ENTERTAINMENT MEDIA,                                  )
                INC. ET AL                                                 )                 CASE NO. 19-51291-TNW
                                                                           )
                                       DEBTORS.                            )


                                         ORDER DESIGNATING CORPORATE REPRESENTIVE

                           This Court has reviewed the Corporate Resolution of the Board of Directors filed in this

                case, and hereby appoints James Massa, VP of Administrations and Board Director, as the

                individual responsible for performing the duties of Debtor/Debtor-in-Possession in bankruptcy,

                pursuant to Rule 4002 and 9001(5)(A) of the Federal Rule of Bankruptcy Procedures, and Rule

                1002-3 of the Local Rules of the United States Bankruptcy Court for the Eastern District of

                Kentucky.


                Tendered by:

                /s/ Taft A. McKinstry
                Taft A. McKinstry, Esq.
                Fowler Bell PLLC
                300 West Vine Street, Suite 600
                Lexington, KY 40507-1660
                Telephone:     (859) 252-6700
                Facsimile:     (859) 255-3735
                Email: TMcKinstry@FowlerLaw.com

                COUNSEL FOR GIGA ENTERTAINMENT
                MEDIA, INC. ET AL


                Service to those in the Electronic Notification
                System to receive notice in this case, AND
                U.S. Trustee, via electronic service


                4850-3794-7291, v. 1




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                               Signed By:
                                                                               Tracey N. Wise
                                                                               Bankruptcy Judge
                                                                               Dated: Wednesday, July 3, 2019
                                                                               (grs)
